36 F.3d 127
308 U.S.App.D.C. 313
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Robert FITCH, Appellant.
No. 92-3215.
United States Court of Appeals, District of Columbia Circuit.
Sept. 26, 1994.

Before:  GINSBURG, SENTELLE and HENDERSON, Circuit Judges
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that appellant's conviction be affirmed.  Because the police officers possessed a " 'particularized and objective basis for suspecting' criminal conduct," United States v. Cutchin, 959 F.2d 1216, 1217 (D.C.Cir.1992) (quoting  United States v. Cortez, 449 U.S. 411 (1981)), the investigatory stop of the car driven by appellant was lawful.  Accordingly, the district court properly denied appellant's motion to suppress the evidence obtained pursuant to that stop.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.